Exhibit 10.7

 

 

 

 

 

OFFICE LEASE AGREEMENT


by and between

 

UCB, INC.,

a Delaware corporation,


as Landlord,

 

and

 

GEOVAX, Inc.

a Georgia corporation,


as Tenant

 

 

 

--------------------------------------------------------------------------------

 

 

OFFICE LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this "Lease") is made as of January 1, 2020 (the
"Effective Date"), between UCB, INC., a Delaware corporation ("Landlord"), and
Geovax, Inc., a Georgia corporation ("Tenant").

 

For purposes of this Lease, each of the following terms, when used herein with
an initial capital letter, shall have the meaning ascribed to it as follows:

 

Premises:

 

Suites 360, 370 and 380, deemed to contain estimated 8,430 rentable square feet
of office space in the Building (as hereinafter defined), with the Premises
approximately depicted as “Geovax, Inc.” with hatch-marked area right side of
building plan attached hereto as Exhibit A.

   

Building:

That certain building having the street address of 1950 Lake Park Drive, 1900
bldg, suite 380, Smyrna, Georgia 30080, located in Cobb County, Georgia.

   

Project:

The Premises, the Building, the Common Areas (as hereinafter defined), the land
upon which they are located and all improvements thereon, with the Project
approximately depicted as a hatch-marked area on a site plan attached hereto as
Exhibit B.

   

Lease Term:

Thirty-Six (36) months beginning on the Commencement Date (January 1, 2020 as
hereinafter defined) and expiring at 6:00 P.M. Eastern Time on the last day of
the thirty-sixth (36th) month thereafter (December 31, 2022, the "Expiration
Date"), unless extended as provided below.

   

Commencement Date:

January 1, 2020 (the "Commencement Date").

   

Base Rent:

Pursuant to the Base Rent table set forth in Section 3 below.  

   

Security Deposit:

None.

 

1.     Granting Clause. In consideration of the terms, mutual covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant leases from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease. Tenant shall also have the non-exclusive
right to use all areas and facilities outside the Premises and within the
Building and Project that are provided and designated by the Landlord from time
to time for the general non-exclusive use of Landlord, Tenant, and other tenants
of the Project ("Common Areas") and their respective employees, suppliers,
shippers, tenants, contractors, and invitees, and such Common Areas shall
specifically include the hallways and other common areas of the building.
Landlord may make changes to the Common Areas, so long as such changes do not
materially adversely impact Tenant's access to the Premises, or otherwise
materially adversely affect Tenant's use of the Premises.

 

2.     Lease Term; Termination Right. Tenant acknowledges that Tenant is
currently in possession of the Premises and has accepted the Premises from
Landlord in its present condition and as suited for the Permitted Use (as
hereinafter defined), for the Lease Term. Notwithstanding the foregoing, at any
time during the Lease Term, Landlord and Tenant shall each have the right to
terminate the Lease without cause upon ninety (90) days' prior written notice,
in which case the Lease shall thereafter terminate upon the expiration of said
ninety (90) days period.

 

 

--------------------------------------------------------------------------------

 

 

3.     Rent. The Base Rent and other payments due hereunder from Tenant
(collectively referred to as "Rent") shall commence on the Commencement Date.
Tenant shall pay to Landlord, without notice, demand, abatement or setoff, an
annual base rent in monthly installments for and during the Lease Term in the
amounts specified in the table below (the "Base Rent").

 

Lease Term

Rental Rate

Annual Base Rental

Monthly Base Rental

01/01/20 – 12/31/20

$19.71

$166,155.36

$13,846.28

01/01/21 – 12/31/21

$20.31

$171,213.36

$14,267.78

01/01/22 – 12/31/22

$20.92

$176,355.60

$14,696.30

 

4.     Acceptance of Premises. Tenant agrees that Tenant is familiar with the
condition of the Premises and has accepted possession of the Premises from
Landlord in its "AS-IS" condition on the Commencement Date. Tenant acknowledges
that Landlord has made no representation as to the condition of the Premises or
the suitability of the Premises for Tenant's intended use, and Tenant has made
its own inspection of the Premises. By taking possession of the Premises, Tenant
shall be deemed to have accepted the Premises as suitable for the Permitted Use
(as defined below). Landlord shall not be obligated to make any repairs,
replacements or improvements (whether structural or otherwise) of any kind or
nature to the Premises in connection with, or in consideration of, this Lease,
except as otherwise expressly set forth in this Lease.

 

5.     Permitted Use. The Premises shall be used for general office and Lab
purposes, and for no other purpose (the "Permitted Use"). The Premises shall not
be used for any illegal purpose, nor in violation of any Legal Requirements (as
defined below), nor in any manner to create any nuisance or trespass, nor in any
manner to vitiate the insurance or increase the rate of insurance on the
Premises or the Building.

 

6.     Compliance with Legal Requirements; Rules and Regulations.

 

(a)     Tenant shall, at its sole expense, comply at all times during the Lease
Term with all local, state and federal laws, rules, regulations and requirements
now or hereafter in force and all judicial and administrative decisions in
connection with the enforcement thereof (collectively, "Legal Requirements"),
pertaining to the Premises and/or Tenant's use and occupancy thereof. If any
license or permit is required for the conduct of Tenant's business in the
Premises, Tenant, at its expense, shall procure such license prior to the
Commencement Date, and shall maintain such license or permit in good standing
throughout the Lease Term. Tenant shall give prompt notice to Landlord of any
written notice it receives of the alleged violation of any Legal Requirement or
requirement of any governmental or administrative authority with respect to the
Premises and/or the use or occupation thereof.

 

(b)     Landlord shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend,
and enforce reasonable rules and regulations for the use thereof; provided such
rules and regulations do not decrease Tenant's rights or increase its
obligations hereunder. The initial rules and regulations, if any, are attached
hereto as Exhibit D.

 

7.     Utilities and Services.     Subject to the provisions of this Lease,
Landlord agrees to furnish (or cause a third party provider to furnish) the
following services to Tenant during the Term which services shall be consistent
with services provided to other comparable office buildings in Smyrna, Georgia,
taking into account age, size and other relevant operating factors during the
Term (and any renewals or extensions thereof) ("Comparable Buildings"):

 

(a)     Water service for use in the lavatories and within any break room or
kitchen facilities within the Premises.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as required by governmental authority or
as Landlord determines are standard for the Building. Tenant, upon such notice
as is reasonably required by Landlord, and subject to the capacity of the
Building systems, may request HVAC service during hours other than Normal
Business Hours. Tenant shall pay Landlord for such additional service at a rate
reasonably determined by Landlord (the "HVAC Charge"). As used herein, "Normal
Business Hours" means 7:00 A.M. to 6:00 P.M. on Monday through Friday, exclusive
of Martin Luther King Jr Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the day after Thanksgiving and the period from and after
Christmas Day through and including New Year's Day ("Holidays"). Landlord may
designate additional Holidays, provided that the additional Holidays are
commonly recognized by other Comparable Buildings.

 

 

(c)

Electricity to the Premises for general office use.

 

(d)

Janitorial service for office areas only and as deemed appropriate by Landlord

 

(e)

Security Services as deemed appropriate by Landlord

 

(f)

Mail services - drop off and pick-up. Tenant shall be responsible for the cost
of its mail and delivery charges

 

(g)

Access to use of UCB cafeteria located ground floor of 2100 building

 

(h)

Landscaping as deemed appropriate by Landlord

 

Landlord will pay all charges for all water, gas, electricity and sewer. Tenant
will pay all telephone, mail and shipping charges, and internet services used on
the Premises directly to the utility or service provider on or before the date
such charges are due. If Tenant does not timely pay such telephone and internet
charges, Landlord may, at Landlord's sole option, pay such charges and Tenant
shall, upon demand, reimburse Landlord for the amount thereof. Tenant shall pay
any and all taxes and charges on account of Tenant's use, occupancy, operation
of and interest in the Premises, including, without limitation, all personal
property brought into the Premises by Tenant, inventory, sales taxes, and all
occupation and license fees issued or charged against the Premises or the
contents thereof on account of Tenant's use or occupancy thereof, directly to
the taxing authority, on or before the date such taxes are due. Landlord shall
not be liable for any damages directly or indirectly resulting from any
interruption in any of the services described above, nor shall any such
interruption entitle Tenant to any abatement of Rent or any right to terminate
this Lease.

 

8.     Insurance.

 

(a)     Tenant, at its expense, shall maintain at all times during the Lease
Term: (i) Commercial General Liability insurance, with a minimum limit of One
Million and No/100ths Dollars ($1,000,000.00) per claim and a total minimum
combined general liability and umbrella limit of Three Million and No/100ths
Dollars ($3,000,000.00) for property damage, personal injuries or deaths of
persons occurring in or about the Premises; (ii) Workers’ Compensation and
Employer's Liability insurance with statutory limits; (iii) Automobile Liability
insurance covering all owned, non-owned, and hired vehicles with a $1,000,000
per accident limit for bodily injury and property damage; and (iv) All risk
property insurance for the full replacement cost of any of Tenant’s contents,
fixtures, equipment, stock or improvements. Such coverage shall include business
interruption insurance for the benefit of Tenant for a period of at least twelve
(12) months. GeoVax carries a $1M per occurrence, $2M aggregate General
Liability limit and $1M Umbrella.  Therefore, the total combined General
Liability and Umbrella limit is $2M/occurrence, $3M Aggregate (approved by UCB)

 

 

--------------------------------------------------------------------------------

 

 

(b)     Tenant's Commercial General Liability insurance shall (i) be issued by
an insurance company with an A.M. Best's rating of A:VII or better and otherwise
reasonably acceptable to Landlord and shall be licensed to do business in the
state in which the Premises is located, (ii) provide for deductibles in no
greater amounts than those reasonably acceptable to Landlord, (iii) name
Landlord as an additional insured (and such other persons or entities as
Landlord may from time to time reasonably designate), (iv) insure on a
"claims-made" basis, Geovax’s General Liability coverage is written on an
occurrence basis (approved by UCB) and (v) otherwise be in such form, and
include such coverages, as Landlord may reasonably require. Tenant shall deliver
a certificate evidencing such insurance to Landlord before Tenant occupies the
Premises. In the event that Tenant fails, at any time or from time to time, to
comply with the requirements of the preceding sentence, Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand. Tenant shall give prompt notice to Landlord
of any bodily injury, death, personal injury or property damage occurring in the
Premises.

 

(c)     Tenant's insurance policy shall include a waiver of subrogation by the
insurers and all rights based upon an assignment from its insured, against
Landlord, its officers, directors, employees, manager, agents, invitees and
contractors, in connection with any loss or damage thereby insured against.
Landlord and its officers, directors, employees, managers, agents, invitees or
contractors shall not be liable to Tenant for loss or damage caused by any risk
coverable by Tenant's insurance, and Tenant waives any claims against Landlord
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage. The failure of Tenant to insure its
property shall not void this waiver. The provisions of this subsection 8(c)
shall survive the expiration or earlier termination of this Lease.

 

9.     Maintenance, Repair and Replacement. Landlord shall, at its sole
discretion and expense, perform routine maintenance on the Premises, including
any necessary replacements; provided, however, that Tenant shall reimburse
Landlord within thirty (30) days of a written request for the full cost of any
repair or replacement to any part of the Building or Project that results from
damage caused by Tenant, its agents, contractors, or invitees

 

10.     Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises without prior written approval of Landlord, which
approval may be withheld in Landlord's sole discretion.

 

11.     Casualty. If, at any time during the Lease Term, the Premises or the
Building incur damage by a fire or other casualty (a "Casualty"), such that the
Premises is untenantable, then this Lease shall terminate and neither party
shall have any further obligation to the other. If the Building or the Premises
are damaged by a Casualty to the extent that, in Landlord's reasonable opinion
the damage cannot be restored within one hundred eighty (180) days of the date
of the Casualty, or if the damage is not covered by Landlord's insurance, or if
the Landlord's lender requires that the insurance proceeds be applied to its
loan, then Landlord shall have the right to terminate this Lease effective as of
the date of such Casualty by written notice to Tenant. If the Premises are
damaged by a Casualty but Landlord does not terminate this Lease as provided
above, this Lease shall remain in full force and effect, and Landlord shall
restore the Premises to substantially the same condition as before the damage
occurred as soon as practicable. Notwithstanding anything to the contrary
contained herein, Landlord shall have no obligation to restore any item that is
Tenant's responsibility to insure.

 

12.     Condemnation. If any part of the Premises should be taken for any public
or quasi-public use under governmental law, ordinance, or regulation, or by
right of eminent domain, or by private purchase in lieu thereof (a "Taking" or
"Taken"), and the Taking would prevent or materially interfere with Tenant's use
of the Premises, then upon written notice by either party to the other, this
Lease shall terminate effective on the date of Taking. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, this Lease
and the Lease Term shall continue in full force and effect. All damages awarded
shall belong to Landlord; provided, however, that nothing contained herein shall
prevent Tenant's recovery for its dislocation damages as long as such recovery
does not reduce Landlord's recovery.

 

 

--------------------------------------------------------------------------------

 

 

13.     Assignment and Subletting. Tenant shall not assign this Lease (whether
directly or indirectly), in whole or in part, or mortgage or pledge the Lease,
or sublet the Premises, in whole or in part, or permit occupancy by any other
person or entity (whether by license or otherwise), whether by operation of law
or otherwise. Any purported assignment, mortgage, transfer, pledge, sublease or
license shall be absolutely null and void and shall, at Landlord's option, be an
Event of Default.

 

14.     Indemnification. Except for the indemnified parties' gross negligence or
willful misconduct and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and its agents, invitees,
officers, directors, employees and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including reasonable
attorneys' fees actually incurred) resulting from claims by third parties for
injuries to any person and damage to property arising out of Tenant's use and
occupancy of the Premises. The furnishing of insurance required hereunder shall
not be deemed to limit Tenant's obligations under the provisions of this Section
14. This indemnity shall survive the termination of this Lease.

 

15.     Non-Liability. None of Landlord or its affiliates, owners, partners,
directors, officers, agents and employees shall be liable to Tenant for any
loss, injury, or damage, to Tenant or to any other person, or their property,
irrespective of the cause of such injury, damage or loss, or for injury or
damage to person or property caused by fire, or theft, or resulting from the
operation of heating or air conditioning or lighting apparatus, or from falling
plaster, or from steam, gas, electricity, water, rain, snow, ice, or dampness,
that may leak or flow from any part of the Premises, or from the pipes,
appliances or plumbing work of the same, or any other cause.

 

16.     Access. Landlord and its agents, employees, representatives and
contractors may enter the Premises at any time.

 

17.     Quiet Enjoyment. Landlord covenants that if Tenant shall perform all of
the covenants and agreements of this Lease to be performed by Tenant, Tenant
shall, subject to the terms and conditions of this Lease, at all times during
the Lease Term have peaceful possession and occupancy and quiet enjoyment of the
Premises.

 

18.     Surrender. Upon expiration of the Lease Term or earlier termination of
Tenant's right of possession in accordance with the terms of this Lease, Tenant
shall surrender the Premises to Landlord "broom clean" and in good condition and
repair, and Tenant shall remove all of its personalty and shall, if directed to
do so by Landlord, remove all alterations, additions and improvements (and/or
any cabling installed by or on behalf of Tenant) and restore the Premises to its
original condition prior to the construction of any alterations, additions and
improvements which have been made therein by or on behalf of Tenant, whether
made prior to, on or after the Commencement Date. If Tenant fails to remove any
of Tenant's personal property on or before the expiration or earlier termination
of this Lease, or Tenant's right to possession hereunder, Landlord, at Tenant's
sole cost and expense, shall be entitled to re-enter the Premises and remove
and/or store such personal property, using such force as may be necessary
without being guilty of forcible entry, detainer, trespass or other tort, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof Tenant shall pay to Landlord, upon demand, any and all
reasonable expenses caused by such removal and all storage charges against such
property so long as the same shall be in possession of Landlord or under the
control of Landlord. In addition, if Tenant .fails to remove any such personal
property from the Premises or storage, as the case may be, within ten (1 0)
clays after written notice from Landlord, Landlord at its option, may deem all
or any part of such personal property to have been abandoned by Tenant and, at
Landlord's option (exercised in its sole and absolute discretion) title thereof
shall immediately pass to Landlord under this Lease as by a bill of sale. All
indemnifications and all accrued obligations of Tenant hereunder not fully
performed as of the expiration of the Lease Term shall survive the termination
of the Lease Term.

 

 

--------------------------------------------------------------------------------

 

 

19.     Holding Over. If Tenant remains in possession of the Premises or any
part thereof subsequent to the Expiration Date, such possession and occupancy
shall be a tenancy at sufferance, terminable by Landlord at any time by written
notice, and Tenant shall also be responsible for all damages sustained by
Landlord by reason of Tenant's remaining in possession after the expiration or
termination of this Lease; and, further, such possession shall be subject to all
other terms and conditions contained in this Lease. No holding over by Tenant,
whether with or without the consent of Landlord, shall operate to extend this
Lease, and this Section 19 shall not be construed as consent for Tenant to
retain possession of the Premises.

 

20.     Events of Default. Each of the following events shall be an event of
default ("Event of Default") of Tenant under this Lease:

 

(a)     If Tenant shall fail to make any payment of Base Rent or any other
payment due under this Lease on or before the date such payment is due;

 

(b)     if Tenant shall fail to comply with any provision of this Lease other
than a default specified in subsection 20(a), and such default shall continue
for more than fifteen (15) days after Landlord shall have given Tenant written
notice of such default.

 

(c)     if Tenant makes an assignment for the benefit of creditors, or files a
voluntary petition under any state or federal bankruptcy (including the United
States Bankruptcy Code) or insolvency law, or an involuntary petition is filed
against Tenant under any state or federal bankruptcy (including the United
States Bankruptcy Code) or insolvency law that is not dismissed within ninety
(90) days after filing, or whenever a receiver of Tenant, or of or for, the
property of Tenant shall be appointed, or Tenant admits it is insolvent or is
not able to pay its debts as they mature.

 

(d)     if Tenant vacates or abandons the Premises during the Lease Term.

 

(e)     if Tenant assigns this Lease or subleases the Premises without
Landlord's prior written consent.

 

21.     Landlord's Remedies.

 

(a)     Upon the occurrence of any Event of Default, Landlord shall have the
right, at Landlord's option, to elect to do any one or more of the following
without further notice or demand to Tenant:

 

(i)      terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and, if Tenant fails to so surrender, Landlord shall
have the right, without notice, but in accordance with applicable legal
procedures, to enter upon and take possession of the Premises and to expel or
remove Tenant and its effects without being liable for prosecution or any claim
for damages therefore; and Tenant shall, and hereby agrees to, indemnify
Landlord for all loss and damage which Landlord suffers by reason of such
termination, including damages in an amount equal to the total of (A) the costs
of recovering the Premises and all other expenses incurred by Landlord in
connection with Tenant's default and (B) all other sums of money and damages
owing by Tenant to Landlord;

 

 

--------------------------------------------------------------------------------

 

 

(ii)      enter upon and take possession of the Premises without terminating
this Lease but in accordance with applicable legal procedures, and without being
liable to prosecution or any claim for damages therefore, and, if Landlord
elects, relet the Premises on such terms as Landlord deems advisable, in which
event Tenant shall pay to Landlord on demand the cost of repossession,
renovating, repairing and altering the Premises for a new tenant or tenants and
any broker's commission incurred with respect to obtaining such new tenants.
Landlord's failure to relet the Premises shall not release or affect Tenant's
liability for damages;

 

(iii)      enter the Premises without terminating this Lease but in accordance
with applicable legal procedures, and without being liable for prosecution or
any claim for damages therefore and maintain the Premises and repair or replace
any damage thereto or do anything for which Tenant is responsible hereunder and
Tenant shall reimburse Landlord immediately upon demand for any expenses which
Landlord incurs in thus effecting Tenant's compliance under this Lease, and
Landlord shall not be liable to Tenant far any damages with respect thereto; or

 

(iv)      terminate this Lease and recover from Tenant all damages Landlord may
incur by reason of Tenant's default, including without limitation, the then
present value of (A) the total Rent which would have been payable hereunder by
Tenant for the period beginning with the day following the date of such
termination and ending with the Expiration Date of the Lease Term as originally
scheduled hereunder, minus (B) the aggregate reasonable rental value of the
Premises for the same period (as determined by a real estate broker licensed in
the State of Georgia, who has at least ten (10) years' experience, immediately
prior to the date in question evaluating commercial office space, taking into
account all relevant factors including, without limitation, the length of the
remaining Lease Term and the then current market conditions in the market area
of the Building, plus (C) the costs of recovering the Premises, and all other
expenses incurred by Landlord due to Tenant's default, including, without
limitation, reasonable attorneys' fees, plus (D) the unpaid Rent earned as of
the date of termination, plus interest, all of which sum shall be immediately
due and payable by Tenant to Landlord; Landlord and Tenant hereby acknowledging
and agreeing that Landlord's damages resulting from an Event of Default would be
difficult, if not impossible, to calculate and that the damage measure set forth
in this subsection is a fair and reasonable estimate of such damages and is
intended to be an agreed liquidated damage amount and not a penalty.

 

(b)     No agreement to accept a surrender of the Premises and no act or
omission by Landlord or Landlord's agents during the Lease Term shall constitute
an acceptance or surrender of the Premises unless made in writing and signed by
Landlord. No re-entry or taking possession of the Premises by Landlord shall
constitute an election by Landlord to terminate this Lease unless a written
notice of such intention is given to Tenant.

 

(c)     No provision of this Lease shall be deemed to have been waived by
Landlord unless such waiver is in writing and signed by Landlord. No custom or
practice which may exist between the parties in connection with the terms of
this Lease shall be construed to waive Landlord's right to insist upon strict
performance of the terms of this Lease.

 

 

--------------------------------------------------------------------------------

 

 

(d)     The rights granted to Landlord in this Section 21 shall be cumulative of
every other right or remedy provided in this Lease or which Landlord may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not constitute an election of remedies, prejudice or impair the
concurrent or subsequent exercise of other rights or remedies or a waiver of
damages accruing to Landlord by reason of any Event of Default under this Lease.
Tenant agrees to pay to Landlord all costs and expenses incurred by Landlord in
the enforcement of this Lease, including all reasonable attorneys' fees incurred
in connection with the collection of any sums due hereunder or the enforcement
of any right or remedy of Landlord.

 

22.     Subordination. Tenant hereby agrees that this Lease shall be subject and
subordinate to any Mortgage encumbering the Premises. The term "Mortgage"
whenever used in this Lease shall be deemed to include deeds to secure debt,
security assignments, ground leases and any other encumbrances against
Landlord's interest in the Premises, and any reference to the "Mortgagee" of a
mortgage shall be deemed to include the holder of any deed to secure debt and
the lessor under a ground lease. Tenant shall execute and deliver, within ten
(10) days of Landlord's request, and in the form reasonably requested by
Landlord or any Mortgagee, any documents evidencing the subordination of this
Lease. Failure by Tenant to timely execute and deliver such document shall
constitute an Event of Default, as defined below (without any obligation to
provide any notice thereof or any opportunity to cure such failure to timely
perform). Tenant hereby covenants and agrees that Tenant shall attorn to any
successor to Landlord.

 

23.     Estoppel Certificate; Financial Statements. Tenant agrees, from time to
time and within ten (10) days after request by Landlord, to deliver to Landlord,
or Landlord's designee, (i) an estoppel certificate stating such matters
pertaining to this Lease as may be reasonably requested by Landlord; and (ii)
the most recent financial statement of the Tenant. Failure by Tenant to timely
execute and deliver such certificate or deliver such financial statement shall
constitute an Event of Default (without any obligation to provide any notice
thereof or any opportunity to cure such failure to timely perform).

 

24.     Mechanic's Liens. Tenant covenants and agrees that it will pay, or cause
to be paid, all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises by or for Tenant, and that it will save and hold Landlord harmless from
all loss, cost or expense based on or arising out of asserted claims or liens
against the interest of Landlord in the Premises or under this Lease for any
such work. Tenant shall give Landlord prompt written notice of the placing of
any lien or encumbrance against the Premises and cause such lien or encumbrance
to be discharged within ten (10) days after the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances, so long as (i)
such contest prevents foreclosure of the lien or encumbrance, and (ii) Tenant
causes such lien or encumbrance to be bonded or insured over in a manner
satisfactory to Landlord within ten (10) days after the filing or recording
thereof.

 

25.     Environmental Laws.

 

(a)     Tenant shall not permit or cause any party to bring any Hazardous
Material (as hereinafter defined) upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Materials in or about the
Premises. Tenant, at its sole cost and expense, shall operate its business in
the Premises in compliance with all Environmental Laws (as hereinafter defined)
and shall promptly remediate any Hazardous Materials released on or from the
Premises by Tenant.

 

(b)     The term "Environmental Laws" means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Premises or the environment, including without limitation, the following: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; the Toxic Substances Control Act; the
Occupational Safety and Health Act; the Clean Water Act; the Clean Air Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. The term "Hazardous Materials" means and
includes any substance, material, waste, pollutant, or contaminant listed or
regulated under any Environmental Laws, including without limitation asbestos,
mold, petroleum (including crude oil or any fraction thereof), natural gas,
natural gas liquids, and liquefied natural gas or synthetic gas usable for fuel
(or mixtures of such natural gas and synthetic gas).

 

 

--------------------------------------------------------------------------------

 

 

(c)     Tenant shall and hereby does indemnify and agree to defend and hold
Landlord harmless from and against any and all liens, damages, losses,
liabilities, obligations, settlement payments, penalties, claims, judgments,
suits, proceedings, costs, disbursements or expenses of any kind or any nature
whatsoever (including reasonable attorneys' and consultants' fees) which may at
any time be imposed upon, incurred by or asserted against Landlord as a result
of any release of Hazardous Materials onto the Premises by Tenant, its agents,
employees, contractors, assignees, subtenants or invitees, or any breach by
Tenant of the requirements under this Section 25 during the Lease Term. The
obligations of Tenant under this Section 25 shall survive any termination of
this Lease.

 

26.     Entire Agreement. This Lease constitutes the complete agreement of
Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

 

27.     Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there shall be added, as a part of this Lease, a clause or
provision as similar in terms to such illegal, invalid or unenforceable clause
or provision as may be possible and be legal, valid and enforceable.

 

28.     Transfer by Landlord. In the event of a sale or conveyance by Landlord
of the Premises, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
Landlord's successor in interest with respect thereto and agrees to attorn to
such successor.

 

29.     Brokers. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction. Tenant agrees to
defend, indemnify and hold Landlord harmless from and against any claims by any
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this Lease.

 

30.     Miscellaneous.

 

(a)     All notices required or permitted to be given under this Lease shall be
in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below.
Either party may, by notice given as aforesaid, change its address for all
subsequent notices. Except where otherwise expressly provided to the contrary,
notice shall be deemed given upon delivery or first refusal.

 

 

--------------------------------------------------------------------------------

 

 

If to Tenant:   Geovax, Inc.    

1950 Lake Park Drive,

Bldg 1900, Suite 380

   

Smyrna, Georgia 30080

Attn: David Dodd or

Mark Reynolds

      If to Landlord:   UCB, Inc.    

1950 Lake Park Drive

Smyrna, Georgia 30080

Attn: General Counsel

Cc: Bob Beck

              

(b)     The normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.

 

(c)     Any amount not paid by Tenant within five (5) days after its due date in
accordance with the terms of this Lease shall (i) incur a late fee equal to five
percent (5%) of such overdue amount and (ii) bear interest from such due date
until paid in full at the rate of twelve percent (12%) ("Default Rate"). It is
expressly the intent of Landlord and Tenant at all times to comply with
applicable law governing the maximum rate or amount of any interest payable on
or in connection with this Lease. If applicable law is ever judicially
interpreted so as to render usurious any interest called for under this Lease,
or contracted for, charged, taken, reserved, or received with respect to this
Lease, then it is Landlord's and Tenant's express intent that all excess amounts
theretofore collected by the obligee be credited on the applicable obligation
(or, if the obligation has been or would thereby be paid in full, refunded to
the obligor), and the provisions of this Lease immediately shall be deemed
reformed and the amounts thereafter collectible hereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder.

 

(d)     Construction and interpretation of this Lease shall be governed by the
laws of the state in which the Premises are located, excluding any principles of
conflicts of laws.

 

(e)     Time is of the essence as to the performance of both parties'
obligations under this Lease.

 

(f)     All exhibits and addenda attached hereto are hereby incorporated into
this Lease and made a part hereof. In the event of any conflict between such
exhibits or addenda and the terms of this Lease, such exhibits or addenda shall
control.

 

(g)     If either Landlord or Tenant commences any suit for the collection of
any amounts for which the other may be in default or for the performance of any
other covenant or agreement hereunder, the prevailing party in any such
litigation shall be entitled to recover all reasonable attorneys' fees and
expenses (at the trial and appellate levels) actually incurred in enforcing such
obligations and/or collecting such amounts.

 

 

--------------------------------------------------------------------------------

 

 

(h)     Nothing contained herein shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership, or of joint venture by the parties hereto, it being
understood and agreed that no provision contained in this Lease nor any acts of
the parties hereto shall be deemed to create any relationship other than the
relationship of Landlord and Tenant.

 

(i)     Any liability of Landlord under this Lease shall be limited solely to
its interest in the Premises, and in no event shall any personal liability be
asserted against Landlord in connection with this Lease nor shall any recourse
be had to any other property or assets of Landlord.

 

(j)     This Lease shall not be recorded.

 

(k)     This Lease may be executed in counterparts, each of which shall be an
original and when taken together shall constitute one original instrument.

 

(l)     Except as expressly set forth otherwise herein, each party to this Lease
will at its own cost and expense execute and deliver such further documents and
instruments and will take such other actions as may be reasonably required or
appropriate to evidence or carry out the intent and purposes of this Lease.

 

(m)     Any prevention, delay or stoppage due to strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, enemy or hostile government action, civil commotion, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, shall excuse the performance by such party for a period
equal to any such prevention, delay or stoppage; provided this subsection shall
not apply to the payment of Rent.

 

(n)     The covenants and agreements of this Lease shall be binding upon the
heirs, legal representatives, successors and permitted assigns of the parties
hereto, but in any event subject to Section 13 above.

 

31.     Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

32.     OFAC Provisions. Tenant hereby represents, warrants and covenants to
Landlord, that neither it nor any person or entity that directly or indirectly
(a) controls it or (b) has an ownership interest in it of twenty-five percent
(25%) or more, appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

 

33.     Authority. Tenant and each person executing this Lease on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly formed and validly
existing under the laws of the State of Georgia, (b) Tenant has full corporate
power and authority to enter into this Lease and to perform all Tenant's
obligations under this Lease, and (c) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.

 

34.     No Estate In Land; No Liens. This Lease shall create the relationship of
landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has only a usufruct, not subject to levy or sale, and not
collaterally assignable by Tenant except with Landlord's written consent.

 

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

 

   

LANDLORD:

 

UCB, INC.,

a Delaware corporation

 

 

By:______________________________________

 

Name:___________________________________

 

Title:____________________________________

 

Date:____________________________________

                     

TENANT:

 

Geovax, Inc.

a Georgia corporation

 

 

By:______________________________________

 

Name:___________________________________

 

Title:____________________________________

 

Date:____________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BUILDING PLAN

 

 

 

[ex_178175img001.gif]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SITE PLAN

 

 

 

[ex_178175img002.gif]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the Common Areas, the Project and the appurtenances.

 

1.

Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises. No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas. At no time shall Tenant
permit Tenant’s employees to loiter in Common Areas or elsewhere about the
Building or Project.

  

2.

Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.

  

3.

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel.

  

4.

Landlord may provide and maintain main lobby of the Building an alphabetical
directory board or other directory device listing tenants, and no other
directory shall be permitted unless previously consented to by Landlord in
writing.

  

5.

Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent and Landlord shall have the right to
retain at all times and to use keys to all locks within and into the Premises. A
reasonable number of keys to the locks on the entry doors in the Premises shall
be furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make
any duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of the Lease.

  

6.

All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time.

  

7.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner
required by Landlord. Tenant shall assume all risk for damage to articles moved
and injury to any persons resulting from the activity. If equipment, property,
or personnel of Landlord or of any other party is damaged or injured as a result
of or in connection with the activity. Tenant shall be solely liable for any
resulting damage or loss.

  

 

--------------------------------------------------------------------------------

 

 

8.

Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of Tenant’s Property
shall be repaired at Tenant’s sole expense.

  

9.

Corridor doors, when not in use, shall be kept closed.

  

10.

Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

  

11.

No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.

  

12.

No inflammable, explosive or dangerous fluids or substances shall be permitted,
used or kept by Tenant in the Premises, Building or about the Property. Tenant
shall not, without Landlord’s prior written consent, do or permit to be done on
the Property any of the following: use, store, install, spill, remove, release
or dispose of, within or about the Premises or any other portion of the
Property, any Hazardous Substance (defined below). As used herein, “Hazardous
Substance” means any asbestos-containing materials or any solid, liquid or
gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of Hazardous Substances by Tenant,
and shall remain solely liable for the costs of abatement and removal.

  

13.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

   

14.

Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person awfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the Commencement Date of the Term be extended as a
result of the above actions.

  

15.

Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlords prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

  

 

--------------------------------------------------------------------------------

 

 

16.

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods) except for machines for the exclusive
use of Tenant’s employees, and then only if the operation does not violate the
lease of any other tenant in the Building.

  

17.

Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

  

18.

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building, its occupants, entry, use and contents, and the Project.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

  

19.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.

  

20.

Tenant shall not canvass, solicit or peddle in or about the Building or the
Property.

  

21.

Neither Tenant nor its agents, employees, contractors, guests or invitees shall
smoke or permit smoking in the Premises, Building or Common Areas, except as to
certain outside Common Areas that have been declared a designated smoking areas
by Landlord. Landlord has designated the Building (including the Premises) as a
non-smoking building.

  

22.

Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance. Tenant shall ensure, to the extent reasonably
practicable, that window coverings are closed on windows in the Premises while
they are exposed to the direct rays of the sun.

  

23.

Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord, Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

 

 